Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 
An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 
Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.
Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic 
(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.

Status of Claims
Claims 15-26 are currently pending in this application.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a reception unit (claim 23), a specifying unit (claim a storage unit (claims 15, 23-26), a range setting unit (claims 23-24), and a determination unit (claim 23).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim 25 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only.  See MPEP § 608.01(n). Appropriate correction is required.

Claim Rejections - 35 USC § 112
 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
 
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
 
Claims 15-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

a reception unit (claim 23), a specifying unit (claim 23), a storage unit (claims 15, 23-26), a range setting unit (claims 23-24), and a determination unit (claim 23) that have been interpreted to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (See claim interpretation above). However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function. Written description fails to clearly link or associate the disclosed structure, material or acts to the claimed function such that one of ordinary skill in the art would recognize what structure, material or acts perform the claimed function.
A review of Applicant’s specification, teaches of an assistance device 10 and a control device 30 (See Figure 1). Within the assistance device 10, discloses various modules including a range setting unit 12 and a storage unit 16. Within the control device 30, discloses various modules including INPUT/OUTPUT unit 31 [also as a reception unit], storage unit 37, and setting condition determination unit 25 [also as a specifying unit]. The specification further defines the assistance device 10 is a computer including a CPU (See [0024]) and the control device 30 a single computer (See [0067]). Nonetheless, the written description fails to disclose the corresponding structure for each of the “units” configured to invoke the claimed functions as claimed.  Given their broadest reasonable interpretation in light of the specification as it would be understood by one of ordinary skill in the art, the invoked elements are software per se and do not have any corresponding structures.
Applicant may:
(a)    Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; or
(b)    Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function applicant should clarify the record by either:

(b)    Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(0) and 2181.

Claim 25 recites the features “wherein the [machine tool] control device” and “reference to a storage unit” that fail to provide sufficient antecedent basis, hence renders the claim indefinite.
Claim 15 recites the following underlined features “an operation of the machine tool on the premise of the specified range of the setting condition” that fail to provide sufficient antecedent basis, hence renders the claim indefinite.
Claim 16 recites the underlined feature “a result of processing of the workpiece” that fail to provide sufficient antecedent basis, hence renders the claim indefinite.
Claim 19 recites the underlined feature “a result of processing” that fail to provide sufficient antecedent basis, hence renders the claim indefinite.
Claims 16-22 and 25 are further rejected under 35 U.S.C. 112, second paragraph, for being dependent upon a rejected base claim 15, 23, or 25.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
 
23 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 23 recites the feature “a determination unit” that performs the function to “determine[s] setting for an operation of the machine tool on the premise of the specified range of the setting condition” which was not described in the written description. A review of the specification discloses “the setting condition determination unit 35” is an example of “the specifying unit” (See [0068]) and “the control device 30 operates the machine tool 3 on the premise of the specified range of the setting condition” (See [0034]). However, nowhere else in the disclosure defines the specific functionality for “the determination unit” other than “the control device 30”. Thus, the written description fails to provide support for the claimed feature “a determination unit”. To proceed with the examination, the feature will be interpreted that the determination unit is the equivalent of the control device 30 that performs the function to determine setting for an operation of the machine tool on the premise of the specified range of the setting condition. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
 
Claims 15-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

Claim 26 recites “a program” that does not fall within one of the four categories of patent eligible subject matter (Step 1). The program is merely a set of instructions capable of being executed by a computer. The program itself is not a process and 
(Note: If claim 26 is amended to fall under one of four categories of statutory subject matter, it would further be rejected based on claim limitations that are directed to a judicially recognized exception of an abstract idea. Claim 26 would further be rejected under the same rationale as claim 15 as follows.)

Claim 15 is drawn to “a machine tool control method”, hence falls under one of four categories of statutory subject matter (process/method, machines/products/apparatus, manufactures, and compositions of matter; Step 1). Nonetheless, the claim is directed to a judicially recognized exception of an abstract idea without significantly more (Step 2A). Claim 15 recites the steps of “specifying the range of the setting condition corresponding to the received processing content”, “determining setting for an operation of the machine tool on the premise of the specified range of the setting condition, in a case of receiving a processing instruction according to the processing content for the workpiece”, “evaluating the result of processing, based on the processing content”, and “adjusting the range of the setting condition, based on the evaluation.” These steps, as claimed, are processes that under its broadest reasonable interpretation, covers performance of the limitations in the mind. Mentally “specifying” the range of the setting condition [values] “determining” setting [value], “evaluating” the result from the acquiring step, and “adjusting” the range of the setting condition [values] from the storage can all be derived based on human’s observation, evaluation, judgement, and/or opinion when processing data or information. The “adjusting” can be performed mentally and not exclusive to any physical or manual adjusting1. Thus, nothing in the claim preclude the steps from practically being performed in the human mind (Step 2A, Prong 1). Claim 15 recites additional elements/steps of “receiving a processing content for a workpiece”, “a storage unit in which a range of a setting condition relating to an operation of a machine tool for relating to an operation of a machine tool for performing processing and/or setting for an operation of the machine tool] does not positively link or recite the abstract idea into a practical application. For these reasons, the claim fails to integrate the abstract idea into a practical application because it fails to impose any meaningful limits on practicing the abstract idea (Step 2A, Prong 2; see MPEP 2106.05(f)).  The combination of these additional elements/steps are insignificant extra solution activities hence do not amount to significantly more than an abstract idea because the court decision has determined that the additional elements (e.g. a storage unit) to be well-understood, routine, and conventional when claimed in a merely generic manner to store, receive/acquire, output, display/alert of data or information (MPEP 2106.05(d)(ll)).  As such, claim 24 is not patent eligible (Step 2B).
Dependent claims 16-22 are also ineligible for the same reasons given with respect to claim 15. The limitations “evaluating and/or resetting” (claims 17-19) under its broadest reasonable interpretation, are abstract ideas that further enumerate the mental processing of data or information based on human’s observation, evaluation, judgement, and/or opinion (Step 2A, Prong 1). The claims include additional elements/steps “the information indicating the result of processing” (claim 16), “notifying” (claim 20), “the processing content includes” (claim 21), and “a laser processing machine” (claim 22) that are insignificant extra solution activities where defining what the information or content entails and notifying or displaying information are necessary for all uses of the judicial exception. Furthermore, merely linking the judicial exception to a field of use [“measurement information obtained by measuring an environment in which the processing is performed or the workpiece by using a sensor”2 or “a range of a setting condition relating to an operation of a machine tool/laser processing machine”] as recited in claim 16 or claim 22, does not positively link or recite see MPEP 2106.05(f)). The combination of these additional elements/steps are insignificant extra solution activities hence do not amount to significantly more than an abstract idea because the court decision has determined that the additional elements (e.g. a storage unit) to be well-understood, routine, and conventional when claimed in a merely generic manner to store, receive/acquire, output, display/alert of data or information (MPEP 2106.05(d)(ll)).  As such, claims 16-22 are not patent eligible (Step 2B).
	
Claim 23 is drawn to “a machine tool control method”, hence falls under one of four categories of statutory subject matter (process/method, machines/products/apparatus, manufactures, and compositions of matter; Step 1). Nonetheless, the claim is directed to a judicially recognized exception of an abstract idea without significantly more (Step 2A). Claim 15 recites the steps of “a specifying unit3 …specifies the range of the setting condition corresponding to the received processing content”, “a determination unit3…determines setting for an operation of the machine tool on the premise of the specified range of the setting condition, in a case of receiving a processing instruction according to the processing content for the workpiece”, and “a range setting unit3…evaluates the result of processing of the workpiece based on the processing content for the of the workpiece and sets a range of the setting condition based on the evaluation”. These steps, as claimed, are processes that under its broadest reasonable interpretation, covers performance of the limitations in the mind. Mentally “specifies” a value range, “determines” a setting value, and “evaluates” the result can all be derived based on human’s observation, evaluation, judgement, and/or opinion when processing data or information. Thus, nothing in the claim preclude the steps from practically being performed in the human mind (Step 2A, Prong 1). Claim 23 recites additional elements/steps of “a reception unit3 that receives a processing content for a workpiece” and “a storage unit in which a range of a setting relating to an operation of a machine tool] does not positively link or recite the abstract idea into a practical application. For these reasons, the claim fails to integrate the abstract idea into a practical application because it fails to impose any meaningful limits on practicing the abstract idea (Step 2A, Prong 2; see MPEP 2106.05(f)).  The combination of these additional elements/steps are insignificant extra solution activities hence do not amount to significantly more than an abstract idea because the court decision has determined that the additional elements (e.g. a storage unit) to be well-understood, routine, and conventional when claimed in a merely generic manner to store, receiving, and/or acquiring data or information (MPEP 2106.05(d)(ll)).  As such, claim 23 is not patent eligible (Step 2B).
 
	Claim 24 falls under one of four categories of statutory subject matter (process/method, machines/products/apparatus, manufactures, and compositions of matter; Step 1) as drawn to “a machine tool setting assistance device”. Nonetheless, the claim is directed to a judicially recognized exception of an abstract idea without significantly more (Step 2A). Claim 24 recites the limitation “a range setting unit3 that sets the range of the setting condition, based on a result of processing of the workpiece according to a predetermined processing content by the machine tool and the processing content” that under its broadest reasonable interpretation, enumerates a mathematical process and/or a mental process. Mentally “setting” values can be derived based on human’s observation, evaluation, judgement, and/or opinion when processing data or information. Additionally, as defined in the specification, “the range setting unit…calculates a range of a setting condition corresponding to a processing content…based on the past processing result information” (See [0046]). Accordingly, the step to set a range of the setting condition also falls under a mathematical concept when the values are determined based on calculations. Furthermore, merely linking the judicial exception to a field of use [based on a result of processing of the workpiece according to a predetermined processing content by the machine tool] does not positively recite the abstract idea into a practical application. For that reason, the claim fails to impose any meaningful limits on practicing the abstract idea (Step 2A, Prong 2; see MPEP 2106.05(f)).  The additional step/element “a storage unit in which a processing content for a workpiece and a range of a setting condition of a machine tool are stored in association with each other” is an insignificant extra solution activity and do not amount to significantly more than an abstract idea because the court decision has determined the additional element to be well-understood, routine, and conventional when claimed in a merely generic manner to store data (MPEP 2106.05(d)(ll)).  As such, claim 24 is not patent eligible (Step 2B).
Dependent claim 25 is also ineligible for the same reasons given with respect to claims 23 or 24. The limitations “specifies the range of the setting condition associated with the processing content with reference to a storage unit included in the setting assistance device” under its broadest reasonable interpretation, are abstract ideas that further enumerate the mental processing of data or information based on human’s observation, evaluation, judgement, and/or opinion (Step 2A, Prong 1). The claims include additional element “the control device” to perform the function of specifying is recited at a high level of generality and merely to automate the data processing. The additional element is no more than mere instructions to apply the exception using a generic computer component (e.g. the control device). For these reasons, the claim fails to integrate the abstract idea into a practical application because it fails to impose any meaningful limits on practicing the abstract idea (Step 2A, Prong 2; see MPEP 2106.05(f)). The additional element do not amount to significantly more than an abstract idea because the court decision have determined these additional elements to be well-understood, routine, and conventional when claimed in a merely generic manner to collect, receive, or output of data (MPEP 2106.05(d)(ll); See Berkheimer v. HP Inc. and Ogata et al. (US 2007/0051701, numerical control device 10 of fig.1 performs the function of setting machine conditions where setting conditions as referenced in memory 14, par.0044)). As such, claim 25 is not patent eligible (Step 2B).

Claim Rejections - 35 USC § 102

 
A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
 
Claims 15-19, 21, and 23-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ogata et al. (US 2007/0051701).

With respect to claims 15 and 26, Ogata teaches a machine tool control method (figs.3 and 5) and a program for causing a computer (PMC controller 22 and processor 11, fig.1) of a machine tool control device (NC 10, fig.1) to execute: 
a step of receiving a processing content for a workpiece (receives machining conditions such as gap voltage signal [electrodes] from the machine 30 in accordance with the characteristics of a workpiece to be machined, par.0027); 
a step of referring to a storage unit (nonvolatile memory 14, fig.1) in which a range of a setting condition relating to an operation of a machine tool for performing processing is stored for each processing content (machining condition data is stored in memory 14 for each machining identifying workpieces to be machined and for each machining speeds, par.0029 and figs. 2 and 4), and specifying the range of the setting condition corresponding to the received processing content (specifying or setting the machining conditions with precision and speed ranges as shown in figs.2-4, par.0031-0040 or step b1 of fig.5 and par.0050); 
a step of determining setting for an operation of the machine tool on the premise of the specified range of the setting condition, in a case of receiving a processing instruction according to the processing content for the workpiece (determine a setting condition for operating the machine tool 30 at step a1 of fig.3, par.0040, and further details of step a1 are shown in fig.5 where the selection is determined for standard machining condition and/or custom machining condition at steps b2-b7; par.0050-
a step of acquiring information indicating a result of processing of the workpiece (at step a3 of fig.3, measure machining precision from the machined workpiece as the result of performing machining execution at step a2, fig.3, par.0041); 
a step of evaluating the result of processing, based on the processing content (at step a4 of fig.3, determines if the measured machining precision or the actual machining time falls within the allowable target machining range, par.0041); 
a step of adjusting the range of the setting condition, based on the evaluation (at step a7, modifies the machining conditions when the determination falls outside the allowable target range and executes the machining process again, par.0041); and 
a step of storing the adjusted range of the setting condition in the storage unit (at step a6, register the modified machining conditions together with machining precision/speed in the nonvolatile memory 14, par.0044).

With respect to claim 23, Ogata teaches a machine tool control device (Numerical Control device 10, fig.1) comprising: 
a reception unit that receives a processing content for a workpiece (input/output of device 10 where PMC 22 receives machining conditions such as gap voltage signal [electrodes] from the machine 30 in accordance with the characteristics of a workpiece to be machined, par.0027); 
a specifying unit that refers to a storage unit (nonvolatile memory 14, fig.1) in which a range of a setting condition relating to an operation of a machine tool for performing processing is stored for each processing content (machining condition data is stored in memory 14 for each machining identifying workpieces to be machined and for each machining speeds, par.0029 and figs. 2 and 4), and specifies the range of the setting condition corresponding to the received processing content (specifying or setting the machining conditions with precision and speed ranges as shown in figs.2-4, par.0031-0040 or step b1 of fig.5 and par.0050); 
a determination unit that determines setting for an operation of the machine tool on the premise of the specified range of the setting condition, in a case of receiving a 
a range setting unit that evaluates the result of processing of the workpiece based on the processing content for the of the workpiece (at step a4 of fig.3, determines if the measured machining precision or the actual machining time falls within the allowable target machining range, par.0041) and sets a range of the setting condition based on the evaluation (at step a7 of fig.3, set machining conditions ranges as shown in figs.2 and 4, par.0041).

With respect to claim 24, Ogata teaches a machine tool setting assistance device (NC device 10 including a man-machine interface 25 of NC device 10, fig.1) comprising: 
a storage unit (nonvolatile memory 14, fig.1) in which a processing content for a workpiece and a range of a setting condition of a machine tool are stored in association with each other (machining condition data is stored in memory 14 for each machining identifying workpieces to be machined and for each machining speeds, par.0029 and figs. 2 and 4); and 
a range setting unit that sets the range of the setting condition (at step a7 of fig.3, set machining conditions ranges as shown in figs.2 and 4, par.0041), based on a result of processing of the workpiece according to a predetermined processing content by the machine tool and the processing content (at step a4 of fig.3, determines if the measured machining precision or the actual machining time falls within the allowable target machining range, par.0041).

With respect to claim 16, Ogata teaches wherein the information indicating a result of processing of the workpiece is measurement information obtained by measuring an environment in which the processing is performed or the workpiece by using a sensor, or a value calculated based on the measurement information (at step a3 

With respect to claim 17, Ogata teaches further comprising: a step of evaluating the range of the setting condition, based on the result of processing and the processing content; and a step of resetting the range of the setting condition in a case where in the evaluation, it is determined that the range of the setting condition is not appropriate (at step a4 of fig.3, determines if the measured machining precision or the actual machining time falls within the allowable target machining range based on the actual measured machining precision, par.0041).

With respect to claim 18, Ogata teaches wherein in the step of evaluating the range of the setting condition, a degree of coincidence between a request included in the processing content and a result of the processing with respect to the request is calculated, and if the degree of coincidence is equal to or less than a predetermined threshold value, it is determined that the range of the setting condition is not appropriate (at step a7, when the measured machining precision or the actual machining time falls outside {covers the range of  less} the allowable target range and executes the machining process again, par.0041).

With respect to claim 19, Ogata teaches wherein in the step of acquiring information indicating a result of processing, information on a time when the processing was performed is further acquired, and in the step of resetting the range of the setting condition, the range of the setting condition is reset based on the information indicating the result of processing acquired within a predetermined period on the basis of the acquired time (at step a7, modifies the machining conditions when the measured machining precision or the actual machining time falls outside {covers the range of  less} the allowable target range and executes the machining process again, par.0041).

With respect to claim 21, Ogata teaches wherein the processing content includes at least one of a material of the workpiece (material of the workpiece to be machined, 

With respect to claim 25, a machine tool control system comprising: the machine tool control device according to claim 23; and the machine tool setting assistance device according to claim 24, wherein the control device (NC 10, fig.1) specifies the range of the setting condition associated with the processing content with reference to a storage unit included in the setting assistance device (setting machine 30 conditions where setting conditions stored in memory 14, par.0044).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
 
Claims 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Ogata et al. (US 2007/0051701) in view of Atsushi et al. (WO 9003866).
With respect to claim 20, Ogata fails to teach a step of notifying that the machine tool is not able to be operated under the setting condition as instructed, in a case of receiving an instruction to operate the machine tool under a setting condition outside the range of the setting condition. 

However, it is known by Atsushi to teach of an adaptive control device for various types of processing machines including a laser processing machine by adjusting machining conditions (Atsushi: p.28-29) including the step of notifying that the machine tool is not able to be operated under the setting condition as instructed, in a case of receiving an instruction to operate the machine tool under a setting condition outside the range of the setting condition (Atsushi: p.47).
Because Atsushi is also directed to machining condition setting of processing machines (Atsushi: fig.1 and p.28-29; Ogata: fig.1), it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate/combine the teaching of an adaptive control device of a laser processing machine including the step to notify a user of the operation condition status based on the adjustment of the machining conditions as taught by Atsushi with the machining condition setting of processing machines as taught by Ogata for the purpose of determining an accurate end position for the processing machine when performs the work on the workpiece (Atsushi: p.1 and p.58).

The additional prior arts made of record and have not been relied upon are considered pertinent to applicant's disclosure as follows: US 2018/0150058 and JP2004-009085.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN (CINDY) D KHUU whose telephone number is (571)272-8585.  The examiner can normally be reached on Monday-Friday 8am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Lo can be reached on 571-272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HIEN D KHUU/Primary Examiner, Art Unit 2116                                                                                                                                                                                                   February 11, 2022




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Nonetheless, the step to physically adjusting something after a mental evaluation is interpreted as an extra solution activity as further explained in step 2A, prong 2.
        2 Noting that this limitation is recited in an alternative to “a value”.
        3 One of many features that have been interpreted to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph and the written description fails to clearly link or associate the disclosed structure, material or acts to the claimed function.